Exhibit 10.12(g)

 

CYTEC INDUSTRIES INC.

Key Manager Income Continuity Plan

As Revised through September 12, 2003


     1.     Purpose.  The purpose of this Key Manager Income Continuity Plan
(this Plan) is to retain the services of executives in the senior management
group of Cytec Industries Inc. and its subsidiaries and to reinforce and
encourage the continuing attention, dedication and loyalty of these executives
without the distraction of concern over the possibility of involuntary or
constructive termination of employment resulting from unforeseen developments,
by providing income continuity for a limited period.

     2.     Definitions.  Unless the context otherwise requires, the following
terms shall have the meanings respectively indicated:

            (a) "Board of Directors" shall mean the board of directors of Cytec
Industries Inc.

            (b) "Cause" shall mean (A) the willful and continued failure by a
Plan Member substantially to perform his or her duties with the Company (other
than any such failure resulting from his or her incapacity due to physical or
mental illness), after a demand for substantial performance is delivered to him
by the Company which specifically identifies the manner in which the Company
believes that he has not substantially performed his or her duties, or (B) the
willful engaging by him in conduct demonstrably injurious to the Company.  For
purposes of this definition, no act, or failure to act, on the part of a Plan
Member shall be considered "willful" unless done, or omitted to be done, by him
without reasonable belief that his or her action or omission was in the best
interests of the Company and was lawful.

            (c) A "Change in Control" shall be deemed to have occurred if:  (i)
any "person", as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more (except as specifically
provided below) of the combined voting power of the Company's then outstanding
securities; or (ii) there occurs any transaction or action which results in the
individuals who at the beginning of a period commencing 24 hours prior to the
commencement of the transaction were members of the Board of Directors, together
with individuals subsequently elected to the Board upon the recommendation of a
majority of the continuing directors, ceasing to constitute at least a majority
thereof; or (iii) the stockholders or the Board of Directors of the Company
approve a definitive agreement to merge or consolidate the Company with or into
another corporation (including any such transaction in which the Company is the
surviving corporation), or to sell or otherwise dispose of all or substantially
all of its assets, or to adopt a plan of liquidation of the Company. 
Notwithstanding clause (i) above, beneficial ownership by a financial
institution of securities of the Company representing 20% or more of the
combined voting power of the Company's then outstanding securities shall not
constitute a Change in Control if, at the first Board of Directors meeting
occurring five days or more after the Company receives written notice of such
event, and prior to the occurrence of an event described in clause (ii) above,
the Board of Directors adopts a resolution to the effect that such ownership
does not constitute a Change in Control; provided that (x) such a resolution
shall not remain in effect for any further five percent (5%) increase in such
financial institution's beneficial ownership, unless the Board of Directors so
determines in accordance with a further resolution adopted by the Board of
Directors in accordance with the procedures set forth in this sentence, (y) such
resolution may be revoked by the Board of Directors at any time, and (z) the
Board of Directors may place any additional or more stringent conditions on its
determination that such event does not constitute a Change in Control.

            (d) "Company" shall mean Cytec Industries Inc. and, except for the
purposes of paragraph (c) of this Section, shall include any of its subsidiaries
which employs members of this Plan.

            (e) "Compensation Committee" shall mean the Compensation and
Management Development Committee as constituted from time to time of the Board
of Directors, or such other body as shall have similar authority and
responsibility.

            (f) "Date of Termination" shall mean (A) if the employment of a Plan
Member is terminated by his or her death, the date of his or her death, (B) if
such employment is terminated by his or her Retirement, the date of such
Retirement, (C) if such employment is terminated for Disability, upon the
expiration of his or her continuous service credits as determined by the
Company, (D) if his or her employment is terminated by him for Good Reason, the
date specified in the Notice of Termination, and (E) if his or her employment is
terminated for any other reason, the date on which Notice of Termination is
given; provided that if within 30 days after any Notice of Termination is given
the party receiving such notice notifies the other party that a dispute exists
concerning the termination, the Date of Termination shall be the date on which
the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected).

            (g) "Disability" shall mean inability of a Plan Member due to
sickness or injury to perform the duties pertaining to his or her occupation
with the Company, as determined in accordance with the Company's Long-Term
Disability Plan and personnel policies.

            (h) "Executive Committee" shall mean the Executive Committee of
Cytec Industries Inc. as elected from time to time by the Board of Directors, or
such other body as shall have similar authority and responsibility.

            (i) "Good Reason" shall mean:

            (A) a change in assignment resulting in the assignment to a Plan
Member of substantially reduced responsibilities compared with those assigned to
him prior to such change, or any change in his or her status, authority or
position which represents a demotion (actual or de facto) from his or her
status, authority or position immediately prior to such change, except in
connection with the termination of his or her employment because of death or
Retirement, by the Company for Disability or Cause, or by him other than for a
Good Reason enumerated in any of the following subparagraphs of this Paragraph
(i);

            (B) the assignment to a Plan Member of duties inconsistent with his
or her responsibilities prior to such assignment, unless such new duties are
consistent with a position of equal or greater status, authority, and position;

            (C) a reduction in the base salary of a Plan Member as the same may
be increased from time to time;

            (D) a failure to continue the I.C. Plan (or a plan providing
substantially similar benefits) as the same may be modified from time to time
but in a form not less favorable than as of the date of adoption of this Plan,
or a failure to continue a Plan Member as a participant in the I.C. Plan on a
basis consistent with the basis on which the I.C. Plan is administered as of
such date;

            (E) a failure to pay a Plan Member any portion of his or her current
or deferred compensation within seven (7) days of the date such compensation is
due;

            (F) the relocation of the principal executive offices of the Company
to a location more than 50 miles from the location of the present executive
offices or outside of New Jersey, or requiring a Plan Member to be based
anywhere other than the principal executive offices (or, if a Plan Member is not
based at such executive offices, requiring such Plan Member to be based at
another location not within 50 miles of such location) except for required
travel on business to an extent substantially consistent with his or her duties
and responsibilities, or in the event of consent to any such relocation of the
base location of a Plan Member the failure to pay (or provide reimbursement for)
all expenses of such Plan Member incurred relating to a change of principal
residence in accordance with the applicable personnel policies of the Company in
effect as of the date of adoption of this Plan;

            (G) the failure to continue in effect any benefit or compensation
plan (including but not limited to the Retirement Plan, the Long-Term Disability
Plan, the I.C. Plan, stock option and performance stock/cash features of the
1993 Stock Award and Incentive Plan (or of any subsequent and/or substitute
plan)), the Employees Savings and Profit Sharing Plan (including the
Supplemental Savings and Profit Sharing Plan), pension plan (including but not
limited to, the Supplemental, Executive Supplemental, and Excess Retirement
Plans), life insurance plan, health and accident plan, disability or vacation
plan in which a Plan Member is participating, or the taking of any action which
would adversely affect participation (including the Plan Member's eligibility to
participate, the amount of his or her benefits, and the level of his or her
participation relative to other participants) in or materially reduce benefits
under any of such plans, or the failure to fund any  "Rabbi Trust" created for
the payment of any of the foregoing benefits, when, and to the extent, required
by the terms  of any such trust, unless such action is required pursuant to law
or unless substantially similar benefits are continued in the aggregate under
other plans, programs or arrangements;

            (H) the failure to obtain the assumption of or an agreement to carry
out the terms of this Plan by any successor as contemplated in Section 10; or

            (I) any purported termination of a Plan Member's employment (other
than in connection with the sale or other disposition of a Plan Member's
business unit where the Plan Member becomes an employee of, or consultant to,
the acquiror, as provided in Section 4) which is not effected pursuant to a
Notice of Termination as herein defined.

            (j) "I.C. Plan" means the existing system of annual cash bonuses
payable to Company employees (including Plan Members), pursuant to which annual
target bonuses are established based upon job levels and payments of bonuses as
a percentage of such targets are made based upon Company, business group and
individual performance.

            (k) "Notice of Termination" shall mean a notice which indicates the
specific basis for termination of employment relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide such basis.

            (l) "Plan Member" shall mean a person who is employed by the Company
on a full-time basis and for a regular fixed compensation (other than on a
retainer or compensation for temporary employment) and who is included in the
membership of this Plan as provided in Section 3.

            (m) "Retirement" shall mean termination of employment in accordance
with the provisions of the Retirement Plan; provided, however, that termination
of employment by a Plan Member before his or her Normal Retirement Date (as
defined in such Plan) for Good Reason shall not be deemed to be Retirement for
purposes of this Plan even though such Plan Member may be eligible for and elect
to receive retirement benefits thereunder.

            (n) "Retirement Plan" means any qualified defined benefit pension
plan of the Company or its subsidiaries under which the Plan Member has accrued
a retirement benefit (whether or not vested).

            (o) "Service", as used in Section 5 of this Plan, shall mean service
as a full time employee of the Company or one of its subsidiaries and, in the
case of any person who became such an employee on January 1, 1994, shall include
any period of service ending December 31, 1993 as a full time employee of
American Cyanamid Company or one of its subsidiaries.

            (p) "Special Change in Control" shall have the same meaning as
"Change in Control" except that the reference to "20%" in clause (i) of the
definition of "Change in Control" shall be replaced with "50%".

     3.     Membership.  The Executive Committee may designate any employee who
is not a member of the Executive Income Continuity Plan and who is Band Level
No. 4 or above as a Plan Member.  After an employee becomes a Plan Member, his
or her membership shall continue until his or her death or Retirement,
termination of his or her employment by the Company for Cause or Disability,
termination of his or her employment by such Plan Member other than for Good
Reason, or until such time, if any, as he becomes a member of the Executive
Income Continuity Plan. 

     4.     Termination of Employment.  Each Plan Member shall be entitled to
receive the income continuation payments provided for in Section 5 upon
termination of his or her employment, unless such termination is (a) because of
his or her death, Disability or Retirement, (b) by the Company for Cause, (c) by
such Plan Member for any reason (other than a reason specified in Section
2(i)(C) or 2(i)(F) which occurs within 60 days prior to the termination) if such
termination occurs prior to a Change in Control or (d) by such Plan Member other
than for Good Reason if such termination occurs after a Change in Control;
provided that a Plan Member shall not be entitled to any income continuation
payments if the termination of his or her employment occurs in connection with
the sale or other disposition by the Company of the business unit within which
he is employed and he becomes, in connection with such sale or other
disposition, or within six months thereof, either (i) an employee of the
acquiror or (ii) a consultant to the acquiror earning consulting fees
substantially similar to (or higher than) his or her base salary and incentive
compensation from the Company; and provided, further, that, if Notice of
Termination is given prior to a Change in Control, such Plan Member shall have
signed and delivered, in form and substance satisfactory to the General Counsel,
a waiver, effectively waiving all claims against the Company (including its
officers, directors, employees and agents) arising out of such Plan Member's
termination of employment, other than claims for payment post-termination of
employment under the terms of this Plan and employee benefit and compensation
plans of the Company, such waiver to be delivered no later than the later of
thirty days following (i) the date of termination of employment or (ii) written
request therefor by the Company.

     5.     Income Continuation.  (a) Subject to the provisions of Section 6,
upon termination of the employment pursuant to Section 4 of a Plan Member, the
Company shall pay to the Plan Member the sum of (x) and (y) where (x) equals the
greater of the Plan Member's annual base salary at the rate in effect at the
time Notice of Termination is given and the guideline amount of severance pay
payable to the Plan Member on the Date of Termination under the Company's
severance pay policy as in effect at that time and (y) equals the Plan Member's
Annual Bonus (excluding Performance Stock/Cash Awards) under the I.C. Plan based
on the Plan Member's annual base salary, in equal semi-monthly installments over
a period of 12 months following the Date of Termination, on approximately the
fifteenth and last days of each month; provided that in the case of Notice of
Termination given after a Change in Control, the payments shall consist of twice
the Plan Member's annual base salary plus twice the Plan Member's Annual Bonus,
payable over a 24 month period; and provided further that in the case of Notice
of Termination given after a Special Change in Control, the payments shall
consist of twice the Plan Member's annual base salary plus twice the Plan
Member's Annual Bonus, payable in a single lump sum payment at the time of the
Notice of Termination.  As used in this Section 5, "Annual Bonus" means the
greater of (i) the annual target bonus under the I.C. Plan attributable to the
Plan Member or (ii) said annual target bonus times a fraction equivalent to the
average percentage of said annual target bonus paid to said Plan Member for each
of the two preceding fiscal years of the Company (or for such lesser period of
time as such Plan Member participated in the I.C. Plan).

     (b) Except for the lump sum payments, which shall be paid immediately as
provided above, all payments under paragraph (a) shall be made on the first day
of each month commencing with the first day of the first month after the Date of
Termination.  Notwithstanding the foregoing, (i) no payment shall be made with
respect to any period beyond the date of a Plan Member's 65th birthday, (ii) no
payment shall be made with respect to any period (A) beyond the date of a Plan
Member's 60th birthday, or (B) (if Notice of Termination is given by a Plan
Member prior to a Change in Control) beyond such earlier date as such Plan
Member retires under the Executive Supplemental Employees' Retirement Plan, if,
in either case, such Plan Member is a full member of such plan and is entitled
to retire on such date without having his or her benefits thereunder reduced by
an early retirement discount, and  (iii) there shall be deducted from any
payments required hereunder (x) any payments made with respect to any required
notice period under any employment agreement between a Plan Member and the
Company or one of its subsidiaries and (y) any payments received by the Plan
Member under the Company’s Long Term Disability Plan or under any short term
disability plan or program of the Company during the period with respect to
which income continuation is computed hereunder.

     6.     Competitive Employment.  The Company, at its option, may discontinue
any payments being made to any Plan Member pursuant to Section 5 if such Plan
Member engages in the operation or management of any business anywhere in the
world, whether as owner, stockholder, partner, officer, consultant, employee or
otherwise, which at such time is in competition with any business of the Company
in any field with which such Plan Member was involved during the last two years
of his or her employment by the Company.  Ownership by such Plan Member of five
percent or less of the shares of stock of any company listed on a national
securities exchange or having at least 100 stockholders shall not make such Plan
Member a "stockholder" within the meaning of that term as used in this Section.

     7.     Maintenance of Other Benefit Plans.  The Company shall provide each
Plan Member with $3,000,000 of coverage (or such greater amount of coverage as
may be approved by the Executive Committee of the Company from time to time)
under an excess personal liability insurance policy, and the cost of such
coverage shall be imputed as income to the Plan Member.  The Company shall
maintain in full force and effect, for the continued benefit of each Plan Member
entitled to receive payments pursuant to Section 5, for one year following his
or her Date of Termination or, if the Plan Member becomes employed by a new
employer less than one year after his or her Date of Termination, until the Plan
Member becomes so employed, all employee benefit plans and programs or
arrangements (including Comprehensive Medical and Dental Insurance, Group Life
Insurance, Financial Planning and Tax Preparation and Counseling Services and
excess personal liability insurance coverage, but not including disability) in
which he was entitled to participate at the time the Notice of Termination was
given, provided that if the Plan Member's continued participation is not
permitted under the general terms and provisions of such plans and programs, the
Company shall provide equivalent benefits.

     8.     Outplacement.  Subject to Section 6, upon termination of a Plan
Member pursuant to Section 4, the Company shall, in addition to the payments
provided for in Section 5, provide, for one year following his or her Date of
Termination or, if the Plan Member becomes employed by a new employer less than
one year after his or her Date of Termination, until the Plan Member becomes so
employed, the services of a reputable outplacement organization, including
telephone and office expenses incurred in seeking new employment.

     9.     No Mitigation.  No Plan Member shall be required to mitigate the
amount of any payment provided for under this Plan by seeking other employment
or otherwise, nor shall the amount of any payment so provided for be reduced by
any compensation earned by any Plan Member as the result of employment by
another employer, by retirement benefits or by offset against any amount claimed
to be owed by him to the Company.

     10.     Successors.  The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and assets of the Company, by a written
agreement, to expressly assume and agree to carry out the provisions of this
Plan in the same manner and to the same extent that the Company would be
required to carry them out if no such succession had occurred.

     11.     Notice.  Any notice expressly provided for under this Plan shall be
in writing, shall be given either manually or by mail, telegram, telex, telefax
or cable, and shall be deemed sufficiently given, if and when received by the
Company at its offices at 5 Garret Mountain Plaza, West Paterson, New Jersey
07424 Attention:  Secretary, or by any Plan Member at his or her address on the
records of the Company, or if an when mailed by registered mail, postage
prepaid, return receipt requested, addressed to the Company or the Plan Member
to be notified at such address.  Either the Company or any Plan Member may, by
notice to the other, change its address for receiving notices.

     12.     Funding.  All payments provided for under this Plan for Plan
Members (including those who have retired) shall not be funded or secured, and
no trust shall be created hereunder.  Payments under the Plan shall become fully
vested and nonforfeitable upon the termination of a Plan Member's employment
within two years after a Change in Control, except for a termination where the
Plan Member would not be entitled to income continuation payments as provided in
Section 4.

     13.     Amendment and Termination.  The Board of Directors may at any time
or from time to time amend or terminate this Plan, including but not limited to
the reduction or termination after the termination of a Plan Member's employment
of any non-vested benefit hereunder; provided, however, that no such amendment
or termination may adversely affect any vested benefits hereunder; and, provided
further, that after a Change in Control, this Plan may not be amended without
the consent of all persons who were Plan Members as of the date of such Change
in Control (including those who have retired).

     In addition, no amendment or termination made within one year before a
Change in Control and made while a Prospective Change in Control is pending may
adversely affect any benefit that might at any time be or become owing hereunder
to a person who, immediately prior to the commencement of such Prospective
Change in Control, was a Plan Member, without the consent of such person (other
than a benefit to any such person who is the person, or part of the group,
making the offer, or negotiating to make the offer, which constitutes the
Prospective Change in Control).

     As used herein, the term "Prospective Change in Control" means (i) any
offer presented, directly or indirectly, to the Board of Directors of the
Company which, if consummated, would constitute a Change in Control or (ii) any
negotiation with the Board of Directors or any committee or representative
thereof to make such an offer (including the unilateral announcement of the
terms on which such an offer would be made).

     14.     Governing Law.  This Plan, and the rights and obligations of the
Company and the Plan Members hereunder, shall be construed and governed in
accordance with the law of the State of New Jersey.

     15.     Partial Invalidity.  If any provision of this Plan is determined to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect the remaining provisions of this Plan, which shall remain in effect in
accordance with its terms.

 